Citation Nr: 1442818	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO. 11-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to August 5, 2011 and in excess of 60 percent from August 5, 2011 forward for coronary artery disease (CAD) with stent placement, status-post coronary artery bypass graft (CABG).

2. Entitlement to an initial compensable rating for hypertension.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of background, the RO granted an increased rating of 60 percent for the Veteran's CAD in an August 2012 rating decision. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran asserted he had to stop working due to service-connected disability in  March 2011, during the pendency of the current appeal. While the Board in its initial remand referred the issue to the RO for adjudication, the Board now finds that it is appropriate to take jurisdiction of the issue. Entitlement to TDIU will be addressed in the remand section below.

The Board remanded the issues on appeal for additional development in June 2011. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran asserts that his fractured ribs (numbers 5 and 6 on the left), cervical arthritis and right leg numbness are secondary to the service-connected heart disability.  See statement of the Veteran received in March 2009.  As these matters have not yet been adjudicated, they are referred to the RO for the appropriate consideration.   
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As discussed above, the Board has taken jurisdiction over the Veteran's claim for TDIU. See Rice, 22 Vet. App. at 453-54. Any and all development deemed necessary should be conducted, to include obtaining a medical examination regarding the functional impairment resulting from the Veteran's service connected disabilities.

As development of the TDIU claim warrants a VA examination concerning the functional impairment caused by the Veteran's service-connected disabilities, including his hypertension and CAD, the Board finds that the issue of increased ratings for hypertension and CAD are inextricably intertwined with TDIU, and therefore must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any further relevant outstanding VA treatment records, to include records from the Miami VA Medical Center.

2. Conduct any further development of the Veteran's TDIU claim deemed necessary, to include scheduling the Veteran for an examination regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employability. The examiner should review the paper and electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities (i.e., coronary artery disease with stent placement in diagonal and status-post coronary artery bypass graft; depression and anxiety disorders, not otherwise specified; sinus disorder, diagnosed as allergic rhinitis and chronic sinusitis; and hypertension) as they may relate to his ability to function in a work setting and to perform work tasks. 

3. Thereafter, readjudicate the issues on appeal. If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

